



Exhibit 10.2


THIRD AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated March 26, 2019, is
entered into by and between ROANOKE GAS COMPANY, a Virginia corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated
March 31, 2016, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended by deleting "March 31, 2020" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "March 31, 2021" and (b) by deleting "Twenty-Five
Million Dollars ($25,000,000.00)" as the maximum principal amount available
under the Line of Credit, and by substituting for said amount "Thirty Million
Dollars ($30,000,000.00)." Any promissory note delivered in connection with this
Amendment shall replace and be deemed the Line of Credit Note defined in and
made pursuant to the Credit Agreement.


2.    Section 4.2. is hereby deleted in its entirety, and the following
substituted therefor:


"SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. If at any time any change in generally accepted
accounting principles would affect the computation of any covenant (including
the computation of any financial covenant) and/or pricing grid set forth in this
Agreement or any other Loan Document, Borrower and Bank shall negotiate in good
faith to amend such covenant and/or pricing grid to preserve the original intent
in light of such change; provided, that, until so amended, (i) such covenant
and/or pricing grid shall continue to be computed in accordance with the
application of generally accepted accounting principles prior to such change and
(ii) Borrower shall provide to Bank a written reconciliation in form and
substance reasonably satisfactory to Bank, between calculations of such covenant
and/or pricing grid made before and after giving effect to such change in
generally accepted accounting principles."




G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20190315023 JBesase (3rd)
C-221_ALL.docx (Rev. 12/18)
1




--------------------------------------------------------------------------------





3.    The effective date of this Amendment shall be the date that all of the
following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank’s system of record. Notwithstanding the
occurrence of the effective date of this Amendment, Bank shall not be obligated
to extend credit under this Amendment or any other Loan Document until all
conditions to each extension of credit set forth in the Credit Agreement have
been fulfilled to Bank's satisfaction.


(a)    Approval of Bank Counsel. All legal matters incidental to the
effectiveness of this Amendment shall be satisfactory to Bank's counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by all parties:


(i)
This Amendment and each promissory note or other instrument or document required
hereby.

(ii)
Certificate of Incumbency.

(iii)
Such other documents as Bank may require under any other Section of this
Amendment.



(c)    Regulatory and Compliance Requirements. All regulatory and compliance
requirements, standards and processes shall be completed to the satisfaction of
Bank.


4.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


5.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


6.    Borrower hereby covenants that Borrower shall provide to Bank from time to
time such other information as Bank may request for the purpose of enabling Bank
to fulfill its regulatory and compliance requirements, standards and processes.
Borrower hereby represents and warrants to Bank that all information provided
from time to time by Borrower or any Third Party Obligor to Bank for the purpose
of enabling Bank to fulfill its regulatory and compliance requirements,
standards and processes was complete and correct at the time such information
was provided and, except as specifically identified to Bank in a subsequent
writing, remains complete and correct today, and shall be complete and correct
at each time Borrower is required to reaffirm the representations and warranties
set forth in the Credit Agreement.
    


G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20190315023 JBesase (3rd)
C-221_ALL.docx (Rev. 12/18)
2




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be effective as of the effective date set forth
above.


ROANOKE GAS COMPANY
WELLS FARGO BANK,
 
NATIONAL ASSOCIATION
 
 
By: /s/ John S. D'Orazio  
By: /s/ Matthew S. Churchill  
JOHN S. D'ORAZIO
MATTHEW S. CHURCHILL
CHIEF EXECUTIVE OFFICER
SENIOR VICE PRESIDENT
 
 
By: /s/ Paul W. Nester 
 
PAUL W. NESTER
 
PRESIDENT, CHIEF FINANCIAL OFFICER
 
SECRETARY, TREASURER
 









G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20190315023 JBesase (3rd)
C-221_ALL.docx (Rev. 12/18)
3




--------------------------------------------------------------------------------







GUARANTOR'S CONSENT AND REAFFIRMATION




The undersigned guarantor of all indebtedness of ROANOKE GAS COMPANY to WELLS
FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to the foregoing
Amendment; (ii) reaffirms its obligations under its Continuing Guaranty; (iii)
reaffirms its waivers of each and every one of the defenses to such obligations
as set forth in its Continuing Guaranty; and (iv) reaffirms that its obligations
under its Continuing Guaranty are separate and distinct from the obligations of
any other party under said Amendment and the other Loan Documents described
therein.




GUARANTOR:


RGC RESOURCES, INC.




By: /s/ John S. D'Orazio
JOHN S. D’ORAZIO,
PRESIDENT, CHIEF EXECUTIVE
OFFICER




By: /s/ Paul W. Nester
PAUL W. NESTER,
CHIEF FINANCIAL OFFICER,
SECRETARY, TRESURER






G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20190315023 JBesase (3rd)
C-221_ALL.docx (Rev. 12/18)
4


